DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 5/13/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1, 3-9 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-6, 8-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 are directed to determining criterion value for an item of interest, which is considered both a mental process and a sales activity.  Mental processes represent a subject matter grouping of abstract ideas which the Courts have considered ineligible. Sales activities or behaviors fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-9 recite a system with a memory storage component and multiple further components.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a system that performs a process in which a criterion value for an item of interest (i.e., a product) is determined, in the following limitations:
ascertain the criterion value associated with the criterion identifier from the data representing the image of the item of interest; and 

The above-recited limitations comprise a process of determining a value of a criterion for an item of interest to aid in the sale of the item of interest.  This arrangement amounts to a sales activity or behavior.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).  Additionally, this arrangement sets forth a process that can be performed in the human mind, or by a human using a pen and paper.  Such processes have been considered ineligible mental processes by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
an image server; 
a memory storage component coupled to the image server, the memory storage component storing data representing an image of an item of interest and storing computer-executable instructions, the item of interest having an attribute defined by a criterion identifier and a criterion value associated therewith; and 
a database coupled to the image server, the database storing a data structure including data representing the criterion identifier and data representing the criterion value;  
wherein the computer-executable instructions comprise: 
a criterion identifier component that, when executed by the image server, configures the image server to populate the data structure with the data representing the criterion identifier; 
a value determination component that, when executed by the image server, configures the image server to
a criterion value component that, when executed by the image server, configures the image server to populate the data structure with the data representing the criterion value ascertained by the value determination component; and 
wherein at least one end-user console portal coupled to the image server via a data communication network is configured to allow a user to access a feature set for the item of interest, the feature set displaying the data representing the criterion identifier and the data representing the criterion value stored in the database

These additional elements merely amount to the general application of the abstract idea to a technological environment (“an image server”, “a memory storage component”, “a database coupled to the image server”, “computer-executable instructions”, “at least one end-user console coupled to the image server via a data communications network”) and insignificant pre-and-post solution activity (storing data, populate a data structure, all a user access to a dataset).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 26-33 indicates that embodiments of the invention are implemented using existing, generic technological components.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Storing data and populating a data structure are manners of storing information in memory. The claimed allowing access to a feature set is a manner of transmitting data over a network (i.e., transmitting the feature set to the console for display). Transmitting data over a network and storing and retrieving information in memory have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Dependent claims 2-9 merely function to further embellish the abstract idea and further apply the abstract idea to a general technological environment.  Such embellishments do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 3-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Asaria et al. (US 20130241926 A1, hereinafter Asaria).
Regarding Claim 1
Fish discloses a system for generating a feature set, comprising: 
a memory storage component, the memory storage component storing data representing an image of an item of interest and storing computer-executable instructions, the item of interest having an attribute defined by a criterion identifier and the associated criterion value (at least paragraphs 19, 21, 72, 77-79:  item records including parameters stored in repositories;)
a database storing a data structure including data representing the criterion identifier and data representing the criterion value (at least paragraphs 21, 77: database storing repository information); 
wherein the computer-executable instructions comprise: 
a criterion identifier component to populate the data structure with the data representing the criterion identifier; (at least paragraphs 21, 77: database storing repository information); 
a value determination component for ascertaining the corresponding criterion value of the criterion identifier from the data representing the image of the item of interest (at least figures 1C-4C, paragraphs 62-72:  identified parameters are searched via interface, retrieved, and presented; therefore the values of various parameters (i.e., criterion) are ascertained)
a criterion value component for to populate the data structure with the data representing the criterion value ascertained by the value determination component; (at least paragraphs 21, 77; figures 4A-4C, paragraphs 67-72:  repository data including parameter values stored in data structure, and parameter values of searched items subsequently presented)
wherein at least one end-user console portal coupled via a data communication network is configured to allow a user to access a feature set for the item of interest, the feature set displaying the data representing the criterion identifier and the data representing the criterion value stored in the database (at least figures 4A-4C, paragraphs 67-72:  parameter values of searched items presented)

Fish does not explicitly disclose an image server coupled to a memory storage component, database, and end-user console to executed instructions for providing criterion values from the database to the console. Asaria teaches such a feature (see fig. 1: visualization server 12) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Fish with the image server of Asaria, since such a modification would have provided complete visualizations of items for sale (see at least paragraphs 18-19 of Asaria).

Regarding Claims 3-6
Fish further discloses:
wherein the database is configured for storing a plurality of inventory records and a desired criteria data structure, wherein the desired criteria data structure comprises data representing objective information about the item, wherein each inventory record corresponds to one of a plurality of items of interest (at least paragraph 19)
wherein each inventory record comprises: data representing the image of the corresponding item of interest; the data structure comprising the data representing the criterion identifier and the data representing the criterion value; and data representing a comprehensive condition report about the corresponding item of interest (at least figures 4A-4C, paragraphs 67-72: records for item include image data, parameter identifiers, and condition (e.g., miles, “Condition”)
wherein the comprehensive condition report comprises at least one element selected from the group consisting of: a physical location of the item of interest corresponding to the inventory record at a current time and at times in the past, somatic sensation information of the item of interest corresponding to the inventory record, one or more images of an undercarriage of the item of interest corresponding to the inventory record, a combination of an exterior interactive panoramic image and an interior interactive panoramic image of the item of interest corresponding to the inventory record, and combinations thereof (at least figures 4C, 5B: physical location of item of interest)
wherein the comprehensive condition report includes at least one of: an identifier of the item of interest corresponding to the inventory record, a visual summary of the item of interest corresponding to the inventory record, alternate images of the item of interest corresponding to the inventory record, the objective information about the item of interest corresponding to the inventory record, subjective information about the item of interest corresponding to the inventory record, an exchange component configured to engage a transaction of the item of interest corresponding to the satisfactory inventory record, an exterior panoramic image of the item of interest corresponding to the inventory record, an interior panoramic image of the item of interest corresponding to the inventory record, audio content about the item of interest corresponding to the inventory record, a video presentation of the item of interest corresponding to the satisfactory inventory record, historical information of the item of interest corresponding to the inventory record, an expected future physical location of the item of interest corresponding to the inventory record, and damage information about one or more damages to the item of interest corresponding to the inventory record (at least figures 4A-5B (identifier, visual summary, alternate images, objective information, subjective information)
Regarding Claim 9
Fish further discloses:
a network interface component (at least figure 3, paragraph 65, 74: web search interface)


3.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view Asaria, as applied above, and further in view of Geller et al. (US 20140304156 A1, hereinafter Geller).
Fish in view of Asaria discloses the claimed invention except for:
wherein the value determination component is configured for ascertaining the corresponding criterion value of the criterion identifier from the data representing the image by executing an image processing component performing image processing on the image.
wherein the image processing component comprises computer-executable instructions for detecting features in the image, segmenting the image, extracting the detected features, identifying and classifying the extracted features, and measuring the features.

Geller teaches that it was known to include ascertaining the value of a criterion for an item of interest by performing image processing on an image of the item of interest, where the image processing includes detecting features in the image, segmenting the image, extracting the detected features, identifying and classifying the extracted features, and measuring the features (at least paragraph 49: attribute measurements of precious metals or jewels) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Fish in view of Asaria with the image processing features, as taught by Geller, since such a modification would have been useful for customer dispute resolution regarding value of appraised products (paragraph 49 of Geller).
Response to Arguments
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant initially asserts that the claimed invention recites more than an abstract idea, and notes purported tangible advantages over other computer systems with data structures.  However, the Examiner asserts that the purported advantages (e.g., reduced network bandwidth usage, reduced computing resource utilization) are mere allegations of a technical improvement, and the claimed invention does not set forth any alteration to the functionality or operation of any technological component implementing the invention.  Instead, the claimed invention merely leverages existing technological components (e.g., server, database, end-user console) to perform a particular business operation (that of providing a feature set of a product to a customer).  Accordingly, the claims do not set forth an improvement to any particular technology or technical field.
	Applicant’s arguments with respect to the Fish reference have been fully considered, but are moot in light of the new grounds of rejection set forth above.  The Examiner notes that Asaria has been cited to cure the deficiencies of Fish created by the present amendment.
	Applicant’s arguments with respect to Geller have been fully considered, but they are not persuasive.  Applicant asserts that the motivation to combine Geller with Fish, that it would have been useful for customer dispute resolution is not relevant to the “general organizing and searching functions discussed in the Fish reference.”, and as such, there is no motivation to combine the two references. However, each of Geller and Fish is directed towards provided sale value information for products that are commonly appraised products (automobiles in Fish and jewelry in Geller).  Thus, one of ordinary skill in the art would recognize the utility of providing features in Fish that would assist in resolving customer disputes over value.  Accordingly, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625